       Case 2:19-cv-01965-GMB Document 23 Filed 11/23/20 Page 1 of 19                       FILED
                                                                                   2020 Nov-23 PM 01:27
                                                                                   U.S. DISTRICT COURT
                                                                                       N.D. OF ALABAMA


                    UNITED STATES DISTRICT COURT
               FOR THE NORTHERN DISTRICT OF ALABAMA
                         SOUTHERN DIVISION

T.T., as guardian and next friend of        )
C.T., a minor,                              )
                                            )
       Plaintiff,                           )
                                            )
v.                                          )   Case No. 2:19-cv-1965-GMB
                                            )
JEFFERSON COUNTY BOARD                      )
OF EDUCATION,                               )
                                            )
       Defendant.                           )

                           MEMORANDUM OPINION

      Before the court is Defendant Jefferson County Board of Education’s motion

for judgment on the administrative record. Doc. 19. Plaintiff T.T. brought this action

on behalf of her son, C.T., a student with an intellectual disability. T.T. asserts that

the defendant denied her son the free appropriate public education (“FAPE” or

“appropriate education”) guaranteed him by the Individuals with Disabilities

Education Act (“IDEA”), 20 U.S.C. § 1400, et seq. This action appeals the decision

of a hearing officer who determined that the defendant did not deny C.T. an

appropriate education during the spring and summer of 2019. The parties have

consented to the jurisdiction of a United States Magistrate Judge pursuant to 28

U.S.C. § 636(c). Doc. 14. Both parties have asked this court to enter judgment in

their favor on the basis of the record compiled during the administrative due process
       Case 2:19-cv-01965-GMB Document 23 Filed 11/23/20 Page 2 of 19




hearing. Docs. 19 at 30 & 20 at 26. For the reasons explained below, the court will

enter judgment in favor of the defendant.

        I. LEGAL BACKGROUND AND STANDARD OF REVIEW

      The purpose of the IDEA is to ensure that all children with disabilities receive

“a free appropriate public education that emphasizes special education and related

services designed to meet their unique needs.” 20 U.S.C. § 1400(d)(1)(A). The

IDEA requires the states to identify, locate, and evaluate students in need of special

education and related services. 20 U.S.C. § 1412(a)(3)(A). The individualized

education program (“IEP”) is the chief tool used to deliver services to students with

disabilities. Endrew F. ex rel. Joseph F. v. Douglas County Sch. Dist. RE-1, 137 S.

Ct. 988, 994 (2017). An IEP is a “comprehensive plan prepared by a child’s ‘IEP

Team’ (which includes teachers, school officials, and the child’s parents).” Id. The

detailed procedures governing IEP development “emphasize collaboration among

parents and educators and require careful consideration of the child’s individual

circumstances.” Id. (citing 20 U.S.C. § 1414). Every IEP must describe the child’s

present levels of academic and functional performance, the effect of the disability

on the child’s performance, measurable annual goals (both academic and functional),

how the child’s progress toward those goals will be measured, and the special

education and related services that will be provided to the child. 20 U.S.C.

§ 1414(d)(1)(A)(i)(I)–(IV).


                                            2
       Case 2:19-cv-01965-GMB Document 23 Filed 11/23/20 Page 3 of 19




      “To meet its substantive obligation under the IDEA, the school must offer an

IEP reasonably calculated to enable a child to make progress appropriate in light of

the child’s circumstances.” Endrew F., 137 S. Ct. at 999. If a parent believes that a

school has not provided an appropriate IEP, the parent can submit a complaint.

20 U.S.C. § 1415(b)(6). The complaint then will be reviewed by a hearing officer

in an impartial due process hearing. 20 U.S.C. § 1415(f)(1)(A). “[A]ny party

aggrieved by the findings and decision made” by the hearing officer “shall have the

right to bring a civil action with respect to the complaint presented . . . in a district

court of the United States, without regard to the amount in controversy.” 20 U.S.C.

§ 1415(i)(2)(A).

      A district court reviews a hearing officer’s factual findings for clear error and

reviews questions of law de novo. Draper v. Atlanta Ind. Sch. Sys., 518 F.3d 1275,

1284 (11th Cir. 2008). “When weighing the evidence, the District Court gives ‘due

weight’ to the ALJ decision, and ‘must be careful not to substitute its judgment for

that of the state educational authorities.’” R.L. v. Miami-Dade County Sch. Bd., 757

F.3d 1173, 1178 (11th Cir. 2014) (quoting Walker County Sch. Dist. v. Bennett ex

rel. Bennett, 203 F.3d 1293, 1297 (11th Cir. 2000)). And “when the District Court

rejects the ALJ’s conclusions, it is ‘obliged to explain why.’” Id. at 1178 (quoting

Loren F. ex rel. Fisher v. Atlanta Ind. Sch. Sys., 349 F.3d 1309, 1314 n.5 (11th Cir.

2003)). “Any review of an IEP must appreciate that the question is whether the IEP


                                           3
         Case 2:19-cv-01965-GMB Document 23 Filed 11/23/20 Page 4 of 19




is reasonable, not whether the court regards it as ideal.” Endrew F., 137 S. Ct. at

999.

        “[T]he usual [Federal Rule of Civil Procedure] 56 summary judgment

principles do not apply in an IDEA case.” Loren F., 349 F.3d at 1313. Instead, a

district court may “bas[e] its decision on the preponderance of the evidence” even

when facts are in dispute. 20 U.S.C. § 1415(i)(2)(C)(iii); see Loren F., 349 F.3d at

1313. The party seeking relief bears the burden of demonstrating that the student

was denied an appropriate education. See Schaffer ex rel. Schaffer v. Weast, 546 U.S.

49, 58 (2005). And district courts have broad discretion to “grant such relief as the

court determines is appropriate.” 20 U.S.C. § 1415(i)(2)(C)(iii); see Sch. Comm. of

Burlington v. Dep’t of Ed. of Mass., 471 U.S. 359, 369 (1985); R.L., 757 F.3d at

1178.

                          II. FACTUAL BACKGROUND

        T.T. is the parent and legal guardian of her son, C.T. Doc. 1-1 at 1. On January

25, 2019, T.T. enrolled her son at McAdory High School (“McAdory”). Doc. 1-1 at

4. Prior to his enrollment at McAdory, C.T. had been educated in a private school

in Montgomery, Alabama from 2015 to 2018. Doc. 1-1 at 4. C.T. and T.T. then

moved to Jefferson County, where T.T. homeschooled her son for the first semester

of the 2018–2019 academic year. Doc. 1-1 at 4–5. T.T. contacted McAdory staff in

January 2019 to discuss enrolling C.T. Doc. 1-1 at 5. On January 23, Stacy Strozier,


                                            4
        Case 2:19-cv-01965-GMB Document 23 Filed 11/23/20 Page 5 of 19




a special education teacher at McAdory, spoke with T.T. by phone. Doc. 1-1 at 5.

T.T. then provided Strozier various records regarding C.T.1 Doc. 19 at 10.

       An IEP team—consisting of McAdory faculty and staff, T.T., and C.T.—met

on Friday, January 25 and developed an IEP (the “January IEP”) for C.T. Docs. 1-1

at 5 & 18-7 at 16. As part of the team’s assessment, T.T. and one of C.T.’s former

teachers completed an Adaptive Behavior Assessment System, Third Edition

(“ABAS-3”). Docs. 18-3 at 37 & 18-10 at 43–52. T.T. also completed a Gilliam

Autism Rating Scale-Third Edition (“GARS-3”). Doc. 18-3 at 37 & 18-10 at 53.

The IEP team determined that C.T. would be taught in a self-contained classroom

by a special education teacher and that he would work toward a diploma based on

the Alternate Achievement Standards Pathway. Doc. 18-7 at 6. C.T. started classes

at McAdory on the following Monday. Doc. 1-1 at 5.

       On April 5, 2019, T.T. and C.T. met with the IEP team to review C.T.’s IEP

and discuss the need for additional data collection. Doc. 18-9 at 102–03. T.T.

expressed concerns about C.T.’s fine motor skills and language difficulties and

disclosed that C.T. had received occupational therapy and speech and language

therapy at a prior public school, so the team decided to reevaluate C.T. for needs



1The records included a report by Susan White, Ph.D., summarizing the results of an autism study
for C.T. in April 2018 (Doc. 18-6 at 31–32); a report of a neuropsychological evaluation performed
by Mark Prohaska, Ph.D., in April 2018 (Doc. 18-6 at 38–45); and a report of a psychological
evaluation performed by the office of Clark Psychological Associates in November 2017. Doc.
18-6 at 33–37.
                                                5
       Case 2:19-cv-01965-GMB Document 23 Filed 11/23/20 Page 6 of 19




relating to those two services. Docs. 18-7 at 24. Lindsey Davis, an occupational

therapist, performed the occupational therapy assessment on April 17, 2019.

Doc. 18-9 at 107. In her report on the evaluation, Davis indicated that the evaluation

was performed because of parental concerns. Doc. 18-9 at 107.             The report

concluded that C.T.’s performance on the visual and motor coordination subtests

met or exceeded expectations based on his current functional level. Docs. 18-3 at 5

& 18-9 at 108. C.T.’s language skills also were tested using the Oral and Written

Language Scales, Second Edition (“OWLS-II”). Doc. 18-9 at 54–55. Kelly Daspit,

C.T.’s speech therapist in the fall of 2019, testified that C.T.’s OWLS-II score is

consistent with his IQ and that C.T. is “very adept at communicating his wants and

needs.” Doc. 18-2 at 83–84.

      On May 17, 2019, the IEP team reconvened to discuss the results of C.T.’s

most recent assessments and revisions to his IEP. Doc. 18-7. The discussion resulted

in a revised IEP (the “May IEP”) that provided for both speech and language therapy

and occupational therapy. Doc. 18-7 at 48–49.

      Later that month, T.T. filed a due process complaint under the IDEA. Doc.

18-5 at 207. That complaint was dismissed. Doc. 18-5 at 157. T.T. filed a new

complaint in August 2019. Doc. 18-5 at 220–27. The hearing officer dismissed

T.T.’s claims for denial of enrollment and violation of the school board’s child find

duty. Doc. 18-5 at 29–30. Three claims remained: whether C.T. was denied an


                                          6
       Case 2:19-cv-01965-GMB Document 23 Filed 11/23/20 Page 7 of 19




appropriate education (1) by the way the IEP team wrote C.T.’s goals and

benchmarks; (2) by the lack of extended school year services; and (3) by the lack or

delay of the related services of speech and language therapy, occupational therapy,

behavioral therapy, and physical therapy. Doc. 18-5 at 30. The hearing officer held

a one-day evidentiary hearing in October 2019 to address these remaining issues.

Docs. 18-2, 18-3 & 18-4. On October 14, 2019, the hearing officer determined that

C.T. had not been denied an appropriate education. Doc. 18-5 at 26. On December

5, 2019, T.T. filed her complaint before this court appealing the hearing officer’s

decision. Doc. 1.

                                III. DISCUSSION

      T.T. brings four claims in this case against the Jefferson County Board of

Education. First, T.T. argues that the Board violated its statutory child find duty by

not testing C.T. and finding him eligible for four related services (speech and

language therapy, occupational therapy, behavioral therapy, and physical therapy)

when developing the January IEP. Doc. 1 at 4–10. This claim largely parallels T.T.’s

claim that the defendant should have provided (or should have provided sooner)

speech and language therapy, occupational therapy, behavioral therapy, and physical

therapy. Doc. 1 at 15–17. Therefore, the court will address these claims together.

T.T.’s second claim is that the goals, objectives, and benchmarks in C.T.’s IEPs were

written in a way that violates the IDEA. Doc. 1 at 10–13. T.T.’s final claim is that


                                          7
       Case 2:19-cv-01965-GMB Document 23 Filed 11/23/20 Page 8 of 19




the school should have provided C.T. with extended school year services. Doc. 1 at

14–15. The court addresses these three claims in turn.

A.    Related Services

      The IDEA requires schools to “conduct a full and individual initial

evaluation.” 20 U.S.C. § 1414(a)(1)(A). The evaluation must assess all students in

all areas of reasonably suspected disability. 20 U.S.C. § 1414(b)(3)(B); P.P. ex rel.

Michael P. v. W. Chester Area Sch. Dist., 585 F.3d 727, 738 (3d Cir. 2009). A

school’s evaluation decision is reasonable “if the information that a school has

concerning the student gives the school notice of an underlying disability.” Rosaria

M. v. Madison City Bd. of Ed., 325 F.R.D. 429, 438 (N.D. Ala. 2018) (citing Phyllene

W. v. Huntsville City Bd. of Ed., 630 F. App’x 917, 924–25 (11th Cir. 2015)). In this

context, the relevant disabilities include “intellectual disabilities, . . . speech or

language impairments, . . . autism, . . . or specific learning disabilities.” 20 U.S.C.

§ 1401(3)(A)(i).

      When assessing a student’s disabilities, a school district must “[d]raw upon

information from a variety of sources, including aptitude and achievement tests,

parent input, and teacher recommendations.” 34 C.F.R. § 300.306(c). “A student is

therefore unlikely to need special education if, inter alia: (1) the student meets

academic standards; (2) teachers do not recommend special education for the

student; (3) the student does not exhibit unusual or alarming conduct warranting


                                          8
          Case 2:19-cv-01965-GMB Document 23 Filed 11/23/20 Page 9 of 19




special education; and (4) the student demonstrates the capacity to comprehend

course material.” Durbrow v. Cobb County Sch. Dist., 887 F.3d 1182, 1193–94 (11th

Cir. 2018).

      “But even if the failure to conduct [a particular assessment] is a procedural

violation, a ‘[v]iolation of any of the procedures of the IDEA is not a per se violation

of the Act.’” Rosaria M., 325 F.R.D. at 438 (quoting K.A. ex rel. F.A. v. Fulton

County Sch. Dist., 741 F.3d 1195, 1205 (11th Cir. 2013)). And “[e]ven when a

school board does not conduct [a particular assessment], the board nonetheless may

provide the student with [an appropriate education] during the period governed by

the IEP if the program that the IEP team designs adequately addresses the student’s

needs and prepares the student for further education.” Rosaria M., 325 F.R.D. at 438

(citing M.W. ex rel. S.W. v. N.Y.C. Dep’t of Ed., 725 F.3d 131, 141 (2d Cir. 2013)).

In Rosaria M., id. at 437–39, the school did not conduct a functional behavioral

analysis, but the court found that student still received an appropriate education

because the IEP adequately addressed the student’s behavioral concerns. Ultimately,

“the IDEA does not require the IEP to furnish every special service necessary to

maximize each child’s potential.” J.B. v. N.Y.C. Dep’t of Ed., 242 F. Supp. 3d 186,

189 (E.D.N.Y. 2017) (citing M.H. v. N.Y.C. Dep’t of Ed., 685 F.3d 217, 224 (2d Cir.

2012)).

      T.T. has not proved by a preponderance of the evidence that the IEP team


                                           9
       Case 2:19-cv-01965-GMB Document 23 Filed 11/23/20 Page 10 of 19




denied C.T. an appropriate education by failing to provide speech and language

therapy in the January IEP. The independent evaluations provided by T.T. indicated

that C.T. had “speech and communication abnormalities” (Doc. 18-6 at 31); “a

moderate deficit in the areas of receptive, expressive and written communication

skills” (Doc. 18-6 at 37); and “significant delays in language development, in part

due to a narrow pallet, for which he started receiving speech therapy in 2005.” Doc.

18-6 at 38. And T.T. told the IEP team that C.T. had speech and language goals in

place since kindergarten. Doc. 18-3 at 17. This is enough information to have put

the IEP team on notice that C.T. should have been assessed for a speech-related

disability. The court finds that the team’s failure to do so was a procedural violation

of the IDEA.

      However, this violation does not amount to the denial of an appropriate

education under the IDEA. Susan Wirt, director of exceptional education for the

Jefferson County School Board, testified that the team included an annual goal and

benchmarks for “Functional Language/Communication” in the January IEP to

address C.T.’s needs in that area. Docs. 18-3 at 45 & 18-7 at 11. And Daspit, the

speech therapist, testified that a special education teacher can implement language

goals in the classroom as effectively as a therapist. Doc. 18-2 at 89. Patricia Latham,

C.T.’s special education teacher, testified that C.T. communicates “very well” in her

classroom. Doc. 18-2 at 37. In contrast, T.T. has not pointed to evidence in the


                                          10
       Case 2:19-cv-01965-GMB Document 23 Filed 11/23/20 Page 11 of 19




record showing that C.T.’s education suffered without speech and language therapy

during the spring of 2019.

      Regarding occupational therapy, one of the independent reports provided by

T.T. indicated that C.T. has “significant delays in motor development,” noting that

he could not tie his own shoes or button or zip his own clothes. Doc. 18-6 at 38. T.T.

also told the IEP team that C.T. had goals related to occupational therapy in place

since kindergarten. Doc. 18-3 at 17. This is enough information to have put the team

on notice that C.T. should have been assessed for occupational therapy. However,

as with speech and language therapy, the team’s failure to do so did not deny C.T.

an appropriate education. T.T. has not produced any evidence that C.T.’s education

suffered for his lack of occupational therapy in the spring of 2019. In fact, when the

school later assessed C.T. for occupational therapy, the therapist concluded that

C.T.’s visual motor integration was on track and that he was actually overachieving

in motor coordination and visual perception relative to his overall functional ability.

Docs. 18-3 at 5 & 18-9 at 108. And the evidence indicates that the May IEP included

occupational therapy in response to T.T.’s request rather than any observed need.

Docs. 18-2 at 37 & 18-7 at 24.

      Regarding behavioral therapy, T.T. expresses a concern that the school did

not complete a functional behavior assessment or develop a behavioral intervention

plan. Doc. 1 at 8. In support, T.T. provided independent reports of evaluations that


                                          11
       Case 2:19-cv-01965-GMB Document 23 Filed 11/23/20 Page 12 of 19




occurred within the two years before C.T.’s enrollment at McAdory indicating that

he was “restless and stomped his foot repetitively . . . yelled, made odd sounds,

growled, and hissed [and] also rocked back and forth” (Doc. 18-6 at 33); that he had

engaged in head-banging behavior since a young age but that this behavior was

becoming less frequent (Doc. 18-6 at 34); and that he had discipline problems at

school consisting of being “non-compliant, tearing up work, throwing things,

cursing, and pinching himself.” Doc. 18-6 at 35. T.T. also testified that she raised

concerns about C.T.’s behavior during the January IEP meeting. Doc. 18-3 at 17.

This information is enough to have put the IEP team on notice that C.T. potentially

had a behavior-related disability. The team’s failure to assess C.T. regarding his

behavior is a procedural violation of the IDEA.

      However, Latham testified that C.T. exhibited no behavioral concerns in her

classroom. Doc. 18-2 at 12. Counsel for T.T. asked Latham about some of C.T.’s

potentially problematic behaviors, but she was able to explain how each of those

behaviors did not disrupt her classroom or teaching. Doc. 18-2 at 12–14. T.T. thus

has pointed to no evidence that C.T.’s behavior disrupted his education. Therefore,

the school’s procedural violation of the IDEA did not deny C.T. an appropriate

education.

      Finally, there is almost no evidence suggesting that C.T. had any need for

physical therapy. T.T. did testify that she told the IEP team in January that C.T. had


                                         12
       Case 2:19-cv-01965-GMB Document 23 Filed 11/23/20 Page 13 of 19




goals related to physical therapy since kindergarten. Doc. 18-3 at 17. However, there

is no evidence that she or any of the independent reports indicated any current need

for physical therapy. Therefore, the school’s failure to test for or provide physical

therapy did not violate the IDEA.

      For these reasons, this court affirms the hearing officer’s decision that the

school did not deny C.T. an appropriate education by not providing (or not providing

sooner) any of these related services.

B.    Goals, Objectives, and Benchmarks

      T.T. articulates six objections to the goals, objectives, and benchmarks

incorporated into the January and May IEPs. Doc. 1 at 10–13. For the reasons below,

none of the objections establishes a procedural violation of the IDEA or a substantive

denial of an appropriate education to C.T.

      1.     Goals Copied from the Alternate Achievement Standards

      T.T. first argues that the goals in the IEPs were not individualized to C.T.’s

needs because they were copied verbatim from the Alternate Achievement

Standards. Doc. 1 at 11. But, as Wirt explained, the team copied the goals because

state regulations allow for copying goals into an IEP as long as they are

individualized in terms of success or accuracy rate. Doc. 18-3 at 40. To individualize

C.T.’s goals and benchmarks, the team set success and accuracy rates that were

specific to his needs and abilities. Docs. 18-3 at 40 & 18-7 at 11–13 & 43–47. T.T.


                                         13
      Case 2:19-cv-01965-GMB Document 23 Filed 11/23/20 Page 14 of 19




has not indicated how the benchmarks and goals could or should have been further

individualized or how the benchmarks and goals in any way denied C.T. an

appropriate education.

      2.    Benchmarks

      T.T. asserts that some goals did not include benchmarks or the benchmarks

were set too far apart. Doc. 1 at 11. All of the subject areas included benchmarks.

Doc. 18-7 at 11–13 & 42–47. One of the subject areas in the January IEP had its

first benchmark set for October 2019. Doc. 1 at 11–12. The other subject areas had

their first benchmark set for May 2019. Doc. 18-7 at 12–13. While setting a

benchmark for less than a ten-month interval may have been preferable, T.T. has not

shown by a preponderance of the evidence that the October 2019 benchmark

amounts to a procedural violation of the IDEA. The IDEA regulations do not specify

how far apart the benchmarks must be dated. See 34 C.F.R. § 300.320(a)(2)(ii).

Even if one of the benchmarks could be have been set differently, “imperfect

calibration of an intermediate step does not make [the] annual goal deficient.”

Rosaria M., 325 F.R.D. at 449. T.T. has not pointed to evidence showing that the

dating of the benchmarks denied C.T. an appropriate education in any way.

      3.    No Baseline

      T.T. next argues that C.T. was denied an appropriate education because the

IEPs lacked baseline data against which the goals and benchmarks could be


                                        14
      Case 2:19-cv-01965-GMB Document 23 Filed 11/23/20 Page 15 of 19




compared. Doc. 1 at 12. However, “[t]he IDEA does not explicitly mandate

[baseline] data.” Lathrop R-II Sch. Dist. v. Gray, 611 F.3d 419, 424 (8th Cir. 2010).

The IDEA requires only “a statement of the child’s present levels of academic

achievement and functional performance” and “a statement of measurable annual

goals, including academic and functional goals.” 20 U.S.C. § 1414(d)(1)(A)(i)(I)

& (II); 34 C.F.R. § 300.320(a)(2)(ii). C.T.’s IEPs contain all of the required

information. See Doc. 18-7 at 11–13 & 40–47. T.T. has not pointed to any evidence

showing that a lack of specific baseline data has denied C.T. an appropriate

education.

      4.     Reading Comprehension Goal

      Next, T.T. points out that the reading comprehension goal incorporated into

the January IEP would be better framed as a listening comprehension goal. Doc. 1

at 12–13. However, “an IEP does not need to identify annual goals for every deficit

in order to provide a FAPE.” J.B., 242 F. Supp. 3d at 199. T.T. has not pointed to

any evidence indicating that C.T. has not received an appropriate education because

of the reading comprehension goal.

      5.     Math Goal

      T.T. argues that the annual math goal and benchmarks in the May IEP

contradict the description of C.T.’s present level of achievement. Doc. 1 at 13.

However, rather than contradict the present level of achievement, the annual goal


                                         15
      Case 2:19-cv-01965-GMB Document 23 Filed 11/23/20 Page 16 of 19




and benchmarks build on it by describing more complex skills. For example, the

description of C.T.’s present level of achievement says he “can interpret data from

a graph or chart.” Doc. 18-7 at 43 (emphasis added). The annual goal states that he

will “construct a simple graph . . . and interpret the data in terms of range, mode,

and median, mean.” Doc. 18-7 at 43 (emphasis added). The goal and benchmarks

simply describe higher levels of skill than C.T.’s present level of achievement. The

math goals and benchmarks did not violate the IDEA or deny C.T. an appropriate

education.

      6.     Social Studies Goal

      Finally, T.T. argues that the social studies goal in C.T.’s May IEP is “neither

helpful nor relevant to his current level of performance.” Doc. 1 at 13. The social

studies goal states that C.T. will be able to “identify 10 major events in Alabama

from 1781 to 1823, including settlement, statehood, and conflicts with American

Indians on 4 of 5 attempts with 80% accuracy.” Doc. 18-7 at 47. T.T. argues that it

is inconceivable that C.T. could meet this goal when he can only answer one out of

eight basic “wh” comprehension questions and can only recognize 37% of Dolch

sight words. Doc. 1 at 13. This argument requires factual assumptions that are not

supported by the record, and T.T. has provided no other evidence that this goal is

inappropriate for C.T. In fact, C.T.’s teacher testified that she chose the goal by

looking at data from the classroom to determine a suitable goal after T.T. requested


                                         16
       Case 2:19-cv-01965-GMB Document 23 Filed 11/23/20 Page 17 of 19




that she do so. Doc. 18-2 at 51–52. This court will follow the Eleventh Circuit’s

guidance not to “substitute its own judgment for that of the state educational

authorities.” R.L., 757 F.3d at 1178 (quoting Bennett, 203 F.3d at 1297). T.T. has

not provided sufficient evidence that this goal denied C.T. an appropriate education.

C.    Extended School Year Services

      T.T.’s final objection to the IEPs is that they did not provide for extended

school year (“ESY”) services. Doc. 1 at 14. Specifically, T.T. argues that the IEP

team failed to use retrospective and predictive data to determine C.T.’s rate of

regression and recoupment in making its decision not to offer ESY to C.T. Doc. 1 at

14. The IDEA regulations require an IEP team to determine whether ESY is

necessary to provide an appropriate education to a student. See 34 C.F.R.

§ 300.106(a)(2). In Todd v. Duneland School Corporation, 299 F.3d 899, 906–07

(7th Cir. 2002), the plaintiff contended that the IEP team violated the IDEA by not

providing ESY for her ninth-grade child. However, the court determined that the

IEP team had not violated the IDEA when the team considered but rejected ESY

because the student had not shown regression during school vacations or an inability

to progress toward his goals. Id. at 907.

      Both of C.T.’s IEPs indicate that the team considered the need for ESY. Doc.

18-7 at 20 & 50. Latham testified that the IEP team discussed ESY and decided

against it based on her observations of C.T. throughout the year, particularly after he


                                            17
      Case 2:19-cv-01965-GMB Document 23 Filed 11/23/20 Page 18 of 19




returned from spring break. Doc. 18-2 at 39. She also testified that T.T. seemed

pleased with the May IEP and did not comment on the lack of ESY during the May

IEP meeting. Doc. 18-2 at 51–52. T.T. only asked for some of C.T.’s reading

materials so that she could provide them to his reading tutor for that summer. Doc.

18-2 at 52. For her part, T.T. testified that upon her arrival at the May IEP meeting

the team told her that they had discussed ESY but decided C.T. would not regress

enough to require it. Doc. 18-3 at 21. Wirt testified that observation and work

sample are the best means of determining whether to provide ESY for children

whose IQs fall below the mean. Doc. 18-3 at 46.

      Neither the federal nor the Alabama regulations relating to ESY require a

specific type of data on which the IEP team must base its decision. This court can

find no reason why the observations of C.T.’s teacher serve as an inadequate or

improper basis for an ESY decision. Therefore, T.T. has not shown that the IEP

team’s decision not to provide ESY denied C.T. an appropriate education.

                               IV. CONCLUSION

      For the foregoing reasons, it is ORDERED that the defendant’s motion for

judgment on the administrative record (Doc. 19) is GRANTED and that all claims

in this action are DISMISSED with prejudice.

      A final judgment will be entered separately.




                                         18
Case 2:19-cv-01965-GMB Document 23 Filed 11/23/20 Page 19 of 19




DONE and ORDERED on November 23, 2020.


                          _________________________________
                          GRAY M. BORDEN
                          UNITED STATES MAGISTRATE JUDGE




                              19
